Citation Nr: 9930088	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  95-42 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for a status post left 
knee disorder, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from October 1972 to 
October 1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision by the 
Department of Veterans Affairs (VA) New York, New York, 
Regional Office (RO), which denied the veteran an increased 
evaluation for his service-connected left knee disability. 

In May 1997 a statement of the case was provided to the 
veteran containing holdings on other issues.  The Board 
remanded these additional issues to the RO along with the 
issue of entitlement to an increased evaluation for the 
veteran's service-connected left knee in December 1998 in 
order to respond to the veteran's request for a travel board 
hearing.   At this hearing, before the undersigned member of 
the Board in March 1999, the veteran indicated that an 
increased evaluation for the service-connected left knee 
disability was the only issue for appellate review.  
Accordingly, the appeal is so limited.  A transcript of the 
veteran's March 1999 hearing testimony is contained within 
his claims file.  

The veteran submitted additional evidence in connection with 
his claim directly to the Board in June 1999.  This 
additional evidence consisted of a September 1998 report of a 
magnetic resonance imaging of the veteran's left knee.  
Initial RO review of this evidence was waived by the veteran 
at his March 1999 personal hearing.  See 38 C.F.R. 
§ 20.1304(c).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's service-connected left knee disorder 
includes both instability and arthritis.  Arthritis is 
manifested by clinical findings of some limitation of motion; 
neither moderate instability nor limitation of flexion to 45 
degrees is shown.  


CONCLUSION OF LAW

The veteran's left knee disorder warrants a separate 10 
percent rating for arthritis with limitation of motion, in 
addition to the 10 percent rating provided for left knee 
instability.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.10, 4.40, 4.45 and Part 4, Codes 5003, 5010, 
5257, 5260, 5261 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, we note that we have found the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, we find that he has presented a claim, which is not 
inherently implausible.  Furthermore, we are satisfied that 
all relevant facts have been properly developed and that the 
clinical data on file are sufficient for us to render a fair 
and equitable determination of the matter at hand.  No 
further assistance to the veteran is thus required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Factual Background

The veteran's service medical records reveal that in February 
1975 the veteran was hospitalized at a service medical 
facility for left knee discomfort with X-ray evidence of 
loose bodies in his left knee subsequent to a reported 
automobile injury in February 1973.  He underwent a left knee 
arthrotomy.  Two loose bodies were removed from the posterior 
medial fossa.  The veteran tolerated the procedure without 
any complications.  

On his initial VA examination in July 1980, the veteran 
complained of constant escalating left knee pain.  
Examination of the left knee revealed a 4-inch long 
transverse scar on the medial aspect of the joint, not fixed 
or tender.  There was no fluid present in the joint.  The 
internal and external ligaments were intact and the patella 
moved freely without pain.  There was excellent quad function 
and full range of motion.  The veteran could do deep knee 
bends without difficulty.  

Service connection for a status post arthrotomy, left knee 
was established by a September 1980 RO rating action.  This 
disorder was rated noncompensably disabling under Diagnostic 
Code 7805, effective from April 1980.  

In October 1992 magnetic resonance imaging of the veteran's 
left knee disclosed a tear in the posterior horn on the 
medial meniscus with a small amount of joint fluid noted.  

On an April 1993 VA joint examination, the veteran complained 
of constant left knee pain and swelling.  He said he was 
unable to squat and that he limps "after a while."  It was 
noted that the veteran wears a knee brace on and off.  Laxity 
of both collateral ligaments was also noted.  

By a rating action in September 1993, the disability 
evaluation from the veteran's service-connected left knee 
disorder was increased from noncompensable to 10 percent 
disabling under Diagnostic Code 5257, effective from October 
1992.  

The veteran was hospitalized at a VA medical center in 
January 1994 for complaints of left knee pain.  At that time 
he underwent a left knee arthroscopy and debridement of Grade 
IV chondromalacia femoral condyle.

An X-ray of the left knee in June 1995 was interpreted to 
reveal chondrocalcinosis with generalized degenerative joint 
disease.  

On orthopedic evaluation in October 1995, an examination of 
the left knee disclosed no effusion.  Range of motion of the 
left knee was 0 to 120 degrees.  There was positive patella 
alta with lateral tracking of the patella.  The knee was 
stable to varus/valgus testing.  X-rays of the left knee were 
interpreted to reveal mild degenerative joint disease.  

On a VA joint examination in December 1995 the veteran 
complained of chronic knee pain, stiffness, swelling and 
difficulty in walking.  Range of motion of the knee was 0 to 
135 degrees.  There was no ligament laxity.  The veteran was 
unable to squat.  

On VA joint examination in September 1996, the veteran 
complained of pain in both knees, when the weather is damp or 
when lifting weights.  The veteran was noted to enter the 
examining room without use of a cane.  Examination of the 
left knee showed no swelling or tenderness.  A surgical scar 
on the medial surface of the knee was mobile and nontender.  
There was mild medial lateral laxity without pain.  
Anteroposterior drawer sign was negative.  There was no 
effusion and range of motion was 0 to 136 degrees.  An X-ray 
of the left knee was interpreted to reveal suspicious 
calcification involving the meniscus with degenerative 
arthritis.  

On VA examination in February 1998, physical examination of 
the left knee revealed a surgical scar on the anterior 
aspect.  There was tenderness on the medial and the joint 
line area.  Crepitus was present.  There was no effusion or 
redness.  There was pain beyond 130 degrees of flexion.  
Range of motion of the left knee was from 0 to 132 degrees.  
The veteran's gait was stable.  Drawer sign was negative as 
were McMurray's and Lachman's tests.  The examiner noted that 
an X-ray of the veteran's left knee in September 1996 was 
reported to reveal calcification of the mid collateral 
ligament due to Pellegrini-Stieda and severe degenerative 
joint disease with possibility of loose bodies.  

A magnetic resonance imaging of the veteran's left knee in 
September 1998 was interpreted to reveal osteoarthritis 
involving the medial and lateral compartment of the femoral 
tibial joint and patellofemoral joint; a tear through the 
posterior horn of the medial meniscus, chondromalacia, joint 
effusion, a Baker's cyst, and a possible old tear of the 
medial collateral ligament as well as metallic or calcific 
densities, possibly representing surgical clips used in 
repairing a medial collateral ligament tear.  

At his personal hearing in March 1999, the veteran described 
the history of his left knee injury and the evaluation and 
treatment provided to him in service.  The veteran further 
described functional difficulty he experienced as a result of 
his left knee impairment to include the effect of his left 
knee on his job fueling buses.  He said he was limited in the 
things he could do.  He further said that he had instability 
in his left knee, has a brace with this joint and was told by 
his physicians that he would need a knee replacement.  The 
veteran also said that his left knee produces pain, fatigues 
easily and becomes stiff at times.  

Analysis

In this case, the veteran essentially contends that the 
10 percent disabling rating currently in effect for his left 
knee disorder does not adequately reflect the severity of his 
condition.  

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
In evaluating the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records, 38 C.F.R. §§ 4.2, 
4.10, so that the rating may accurately reflect the elements 
of the disability present.  Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  To this end, the Board must determine 
whether the evidence supports the claim or is in equipoise, 
with the veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 1991).  

The severity of a knee disorder is ascertained for VA rating 
purposes by application of the criteria set forth in the 
aforementioned rating schedule.  The RO has assigned the 
current 10 percent rating under Diagnostic Code 5010-5257.  
In the selection of diagnostic code numbers, injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual condition, the number 
appropriate to the residual condition will be added preceded 
by a hyphen.  38 C.F.R. § 4.27 (1998).  The hyphenated 
diagnostic code in this case indicates that the traumatic 
arthritis under Diagnostic Code 5010 is the service-connected 
disorder, and the impairment of the knee under Diagnostic 
Code 5257 is a residual condition.  

Under Diagnostic Code 5010 traumatic arthritis is rated as 
degenerative arthritis.  Degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic 
Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a 10 percent rating is assigned for 
X-ray evidence of involvement of two or more major joints or 
two or more minor joints.  A 20 percent rating is assigned 
for X-ray evidence of involvement of two or more joints or 
two or more minor joints, with occasional incapacitating 
exacerbations.  The 20 percent and 10 percent ratings based 
on X-ray findings will not be combined with ratings based on 
limitation of motion, nor will they be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5014, 
inclusive.  Moreover, as only one joint is involved, these 
ratings would not be applicable to the current appeal.  

Diagnostic Code 5257 provides a 10 percent, 20 percent and 30 
percent rating where there is slight, moderate, or severe 
knee impairment, with recurrent subluxation or lateral 
instability, respectively.  38 C.F.R. Part 4, Code 5257.  
Alternatively, the veteran's service-connected left knee 
disability could be rated on limitation of motion.  
Limitation of flexion of the knee is rated 30 percent at 
15 degrees, 20 percent at 30 degrees, 10 percent at 45 
degrees and noncompensable at 60 degrees.  38 C.F.R. Part 4, 
Code 5260.  Limitation of extension of the leg is rated 50 
percent at 45 degrees, 40 percent at 30 degrees, 30 percent 
at 20 degrees, 20 percent at 15 degrees, 10 percent at 10 
degrees and noncompensable at 5 degrees.  38 C.F.R. Part 4, 
Diagnostic Code 5261.  

The veteran's left knee joint on its most recent VA 
examination demonstrated clinical findings of crepitus, 
tenderness, and pain on motion beyond 130 degrees of flexion.  
Clinical findings on that examination also revealed an 
unremarkable gait.  The range of motion of the left knee was 
to 132 degrees.  Full range of motion of the left knee, 
however, is 0 to 140 degrees.  See 38 C.F.R. § 4.71, Plate 
II.  The veteran, therefore, lacks 8 degrees of flexion.  The 
examiner noted that the veteran would need a left knee brace.  
X-ray studies of the left knee in September 1996 described 
severe degenerative changes.  VA examination in September 
1996 found medial lateral laxity without pain and flexion 
limited to only 136 degrees.  

The circumstances of this case require consideration and 
application of Esteban v. Brown, 6 Vet. App. 259 (1994), 
which held that residuals of injury warranted separate 
ratings under separate rating criteria when none of the 
symptoms under one set of criteria was duplicative or 
overlapping with symptoms under alternate criteria.  In a 
precedent opinion, the VA General Counsel, applying the 
principles of Esteban to a knee disorder, held that where the 
service-connected entity encompassed both instability and 
limitation of motion due to arthritis, separate ratings could 
be assigned under the Diagnostic Codes 5257 and 5003-5260, 
5261, when the criteria for ratings under such codes are met.  
VAOPGCPREC 23-97. 

In view of the above, and with consideration of 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Board finds that the veteran is appropriately rated at 
the 10 percent level for left knee impairment under 
Diagnostic Code 5257.  While it is shown the veteran requires 
a brace the left knee nevertheless exhibits only minimal 
instability.  In the absence of recurrent subluxation or 
locking of the left knee, moderate impairment had not been 
demonstrated and, therefore, a 20 percent rating under 
Diagnostic Code 5257 is not warranted.  Additionally, there 
is no objective evidence of flexion limited to at least 30 
degrees or extension limited to at least 50 degrees.  
Therefore, a rating in excess of 10 percent is not available 
for the veteran's left knee disability under Diagnostic Code 
5260 (limited flexion) or 5261 (limited extension).  
38 C.F.R. Part 4.  

However, as indicated above, as the criteria under Diagnostic 
Code 5257 do not include of limitation of motion, a separate 
disability rating is available under Diagnostic Code 5010 for 
traumatic arthritis.  Here the Board finds that the objective 
medical evidence of record establishes the presence of 
traumatic arthritis with resulting limitation of motion.  
Therefore, a separate 10 percent disability evaluation for 
this condition is warranted.  


ORDER

An increased rating for left knee instability, currently 
rated 10 percent disabling is denied.  

A separate 10 percent rating for left knee arthritis with 
limitation of motion is granted, subject to regulations 
applicable to the payment of monetary benefits.  



		
	J. E. DAY
	Member, Board of Veterans' Appeals




 

